OFFICE ACTION: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Rejection under 35 U.S.C. § 112, Paragraphs (a) and (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a) a quotation of 35 U.S.C. 112(b):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Non-Enablement Issue(s)
The claim is indefinite and non-enabling because of uncertainty within the drawing disclosure. Specifically, the appearance and dimensionality of the annotated area(s)/feature(s) below cannot be clearly understood based on their/its appearance(s) in the drawing disclosure for the following reason(s):

Because the views filed do not sufficiently define/disclosure the annotated below areas of the claimed invention, the examiner cannot determine the exact appearance, location and/or positioning of the annotated area and/or features below.

    PNG
    media_image1.png
    345
    573
    media_image1.png
    Greyscale











To attempt to overcome the above rejections, it is suggested that the applicant 1.) superimposes the annotated area above; and 2.) encases said area, and its features, in broken lines.

Inconsistency 
The claim is indefinite and non-enabling because of the following inconsistency within the drawing disclosure:

Fig. 1.3 is inconsistent with Figs. 1.1, 1.4, 1.5 and 1.6. Specifically, the annotated element below of Fig. 1.3 appears to be transparent/translucent while said element of Figs. 1.1, 1.4, 1.5 and 1.6 appears to not be transparent/translucent.

    PNG
    media_image2.png
    1135
    908
    media_image2.png
    Greyscale






























In order to overcome the above rejections, it is suggested that the applicant amends the drawing disclosure to be consistently rendered throughout.

Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the spectacle frame arm shown in broken lines form no part of the claimed design or a statement that the portions of the spectacle frame arm shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

If amended drawings are filed and the changes are not accepted by the examiner, applicant will be notified and informed of any required corrective action in the next Office action. Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed, both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a)).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. 

A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  

If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The claimed design stands rejected under 35 U.S.C. 112(a) and (b). The references cited but not applied are considered cumulative art related to the claimed design.

Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IEISHA PRICE whose telephone number is (571)272-7801.  The examiner can normally be reached on Monday - Friday, 10am-6pm, alternate Fridays, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane can be reached on (571)272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IEISHA N PRICE/Examiner, Art Unit 2915